Citation Nr: 1815383	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-28 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for a lumbar spine disorder. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee disorder. 

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a right elbow disorder. 

6.  Entitlement to service connection for a cervical spine disorder. 

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal (GERD) and hepatitis C for the period from April 23, 2010 to September 9, 2016, and in excess of 60 percent therefrom. 

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to February 1993 and from February 2004 to February 2006.  He also served on inactive duty for training (INACDUTRA) from September 5, 2003 to September 7, 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that rating action, the RO denied service connection for a right elbow disability.  The Veteran appealed this rating action and the determination therein to the Board. 

This appeal also stems from an August 2011 rating action issued by above RO.  By that rating action, the RO denied service connection for a neck disorder.  The RO also reopened previously denied claims for service connection for lumbar spine and bilateral knee disorder, and denied the reopened claims on their merits.  The RO also granted service connection for hepatitic C; an initial noncompensable disability rating was assigned, effective April 23, 2010--the date VA received the Veteran's original claim for compensation for this disability.  The Veteran appealed this rating action and the determinations therein to the Board. 

By a July 2013 rating action, the RO granted an initial 10 percent disability rating to the service-connected hepatitis C, effective from April 23, 2010.  By a January 2017 rating action, the RO granted service connection for GERD and combined it with the service-connected hepatitis C; an initial 60 percent disability rating was assigned, effective from September 9, 2016-the date of a VA examination report.  As the increase did not satisfy the appeal in full, the initial rating claim for GERD and hepatitis C remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2016, the Veteran testified before the undersigned at a videoconference hearing. A copy of the hearing transcript has been associated with the electronic record.  During the hearing, the Veteran submitted additional medical and lay evidence, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case is not required.  38 C.F.R. §§ 19.37, 20.1304 (2017). 


FINDINGS OF FACT

1.  In an unappealed June 1993 rating decision, the RO denied service connection for a bilateral knee disorder and a low back disorder.  The Veteran did not submit new and material evidence within one year.

2.  In an unappealed April 1997 rating action, the RO determined that new and material evidence had not been received to reopen previously denied claims for service connection for bilateral knee and lumbar spine disabilities.  The Veteran did not submit new and material evidence within one year.  

3.  Evidence received after the April 1997 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for bilateral knee and lumbar spine disabilities.
4.  The probative evidence of record demonstrates that bilateral knee osteoarthritis and knee strain, lumbar spine arthritis and strain, and cervical spine degenerative disc disease with stenosis are etiologically related to his active service.

5.  The probative evidence of record demonstrates that right elbow medial and lateral epicondylitis is etiologically related to a right elbow injury sustained during a parachute accident during a period of INACDUTRA in September 2003.

6.  For the period from April 23, 2010 to September 9, 2016, the Veteran's hepatitis C was manifested by daily fatigue and right upper quadrant pain and one incapacitating episode that lasted three  days without evidence of malaise, arthralgia, anorexia, weight loss, hepatomegaly or incapacitating episodes that lasted two weeks but less than four weeks during the previous 12-month period.

7.  For the period from September 9, 2016, the Veteran's GERD and hepatitis C has been manifested by daily fatigue, malaise, arthralgia, right upper quadrant pain, vomiting, dysphagia, pyrosis, reflux, regurgitation, and nausea with weight loss and incapacitating episodes of at least four weeks, but less than six, and without near-constant or debilitating symptoms.  


CONCLUSIONS OF LAW

1.  The June 1993 and April 1997 rating decisions are final.  38 U.S.C. § 7105(c) (2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for bilateral knee disorders.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017). 

3.  New and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

4.  The criteria for service connection for bilateral knee arthritis and strain have been met. 38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  The criteria for service connection for lumbar spine arthritis and strain have been met. 38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

6.  Right elbow medial and lateral epicondylitis was incurred during a period of INACDUTRA.  38 U.S.C. §§ 101 (23), (24), 1110, 1111, 1113, 1137, 5107(b) (2014); 38 C.F.R. §§ 3.6 (a), 3.102, 3.303, 3.304 (2017).

7.  The criteria for service connection for a cervical spine degenerative disc disease and stenosis have been met. 38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304. 

8.  For the period from April 23, 2010 to September 9, 2016, the criteria for an initial rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C. 
§ 1155 (2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7354 (2017).

9.  For the period from September 9, 2016, the criteria for an initial rating in excess of 60 percent for GERD and hepatitis C have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7345 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a videoconference hearing in August 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II. Merits Analysis

A. New and Material Claims
Bilateral Knee and Lumbar Spine 

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering VA's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18.  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The RO issued a rating decision in June 1993, wherein it denied service connection for bilateral knee and low back disabilities.  The RO determined that although the Veteran had received in-service treatment for his knees and low back, there were current disabilities.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In an April 1997 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claims for service connection for bilateral knee and lumbar spine disorders.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

By an August 2011 rating action, the RO reopened the previously denied claims for service connection claims for bilateral knee and low back disabilities, and denied the reopened claims on their merits.  In denying the claims, the RO concluded that there was no diagnosis of a bilateral knee disability and no nexus of a low back disability to military service.  This appeal ensued. 

Evidence of record at the time of the April 1997 decision includes the Veteran's service treatment records (STRs), a VA examination, VA medical records, and the Veteran's lay statements.  STRs showed treatment for knee and back pain.  The VA medical records noted knee and back pain.

Evidence submitted after the April 1997 decision an August 2016 private medical opinion regarding the etiology of the Veteran's bilateral knee and low back disabilities.  

The Board finds that new and material evidence has been presented.  The evidence, including the 2016 medical opinion, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of current disabilities and a nexus to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.   

B. Service Connection Claims
Bilateral Knee, Low Back, Right Elbow and Cervical Spine Disabilities

In a July 2010 statement, the Veteran asserted that his bilateral knee, low back, right elbow and cervical spine disabilities had their onset during active duty or during a parachute accident while on INACDUTRA (right elbow and right knee) in September 2003.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  Active service includes active duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6(a) (2017).

To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is a chronic condition under 3.309(a) and the Veteran has been found to have arthritis of the lumbar spine, the theory of continuity of symptomatology is for application with respect to the claim for service connection for a lumbar spine disability.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 ; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran asserts that his bilateral knee, right elbow, back, and neck disorders are due to service, to include a parachute accident during INACDUTRA and due to his duties as an infantry man and parachutist over 20 years of active and reserve service.  The Veteran's personnel records demonstrate that he was in infantry and that he had a parachutist badge.  He also served in Kuwait.  An August 2003 personnel record noted that the Veteran was jumpmaster qualified, that he had received 40 hours of basic airborne refresher training, and that his last jump status had been in 1988.


Regarding evidence of current disabilities, an October 2010 VA examination diagnosed bilateral knee strains, lumbar strain, right medial and lateral epicondylitis, and cervical degenerative disc disease.  A September 2007 private medical record diagnosed lumbago, cervical spondylosis, knee osteoarthritis, mild arthritis of the low back, and cervical spine degenerative disc disease.  Thus, the first element of service connection, a current disability, 

Regarding the second element of service connection, the Board finds that there are in-service events.  STRs from the Veteran's period of active duty and INACDUTRA reflect that x-rays of the left and right knees, performed in May 1976, respectively, were within normal limits.  In September 1976, the Veteran complained of having had bilateral knee pain for the previous six months.  The assessment was chondromalacia of the patella.  In October 1976, the Veteran indicated that he had been removed from jump status secondary to his knees.  In July 1979, the Veteran complained of having had low back pain for the previous two weeks.  An x-ray of the lumbar spine was within normal limits.  The assessment was muscle spasm.  From May 1977 to September 1984, the Veteran continued to seek treatment for bilateral knee pain/problems, and assessments of knee pain, questionable etiology, swollen knee, patellofemoral syndrome, and, decrepitus, possible internal damage to the knee were recorded in May 1977, July 1984 and September 1984, respectively.  In September 2003, the Veteran sustained a laceration to his right elbow that required five sutures during a parachuting accident while on INACDUTRA.  The associated report also reflects that the Veteran complained of right knee pain. 

A December 2005 service separation examination report reflects that the Veteran spine, neck and upper and lower extremities were evaluated as normal.  In the Summary of Defects and Diagnoses section of the report, the examining clinician reported, in part, that the Veteran had chronic neck and low back pain, bilateral knee pain and was status-post right knee arthroscopy, which had revealed a bone spur.  On an accompanying Report of Medical History, the Veteran a painful shoulder, wrist or elbow, arthritis, recurrent back pain or back problems, swollen or painful joints, knee trouble, knee or foot surgery including arthroscopy or use of a scope, and needed to use corrective devices, such as prosthetic devices, knee brace, back supports, lifts, or orthotics.  The Veteran indicated that he had been involved in a parachuting accident in September 2003 in which he had injured his back, shoulder and neck, and received five stitches to his right elbow.  He reported constant neck and back pain, as well as bilateral knee pain, from having performed numerous parachute jumps since 1975.  The Veteran indicated that he had undergone a right knee arthroscopy that had revealed a bone spur.  In view of the Veteran's complaints of back, knee and neck pain, recurrent treatment for bilateral knee problems and receipt of five sutures to the right elbow after a parachuting accident during INACDUTRA in 2003, the Board finds that there is evidence of in-service events as to each service connection claim, and an in-service injury during the period of INACUDTRA regarding the right elbow.  

Thus, the crux of the Veteran's claims for service connection for bilateral knee, neck, low back, and right elbow disabilities hinges on the third element of service connection, evidence of a nexus of these disabilities to service.  

VA medical records from 1996 and 1997 indicate reports of knee and back pain.  A September 2007 private medical record diagnosed knee osteoarthritis, lumbago, mild low back arthritis, cervical spondylosis, and cervical spine degenerative disc disease.  

An October 2010 VA examination was conducted upon a review of the claims file.  The examiner diagnosed medial and lateral epicondylitis, bilateral knee strains, lumbar strain, and cervical degenerative disc disease.  The examiner provided a negative nexus opinion, noting that the Veteran only reported right elbow and knee pain at the time of the 2003 parachute incident, that the Veteran didn't immediately seek care for the other claimed conditions, and the 2005 service discharge clinical evaluation was normal.  

An August 206 private medical opinion was submitted.  It was provided, apparently, upon review of the Veteran's STRs, as the examiner noted that a review of treatment for the claimed conditions was noted.  The examiner opined that the current diagnoses as likely as not began on active duty due to the amount and weight of gear that Airborne Infantry are required to carry while performing their duties, and that the knee and elbow disorders were from a laceration due to a parachuting accident while performing with his unit.  

Evidence against the claim is a VA examiner's October 2010 opinion.  After a physical evaluation of the Veteran's upper and lower extremities and lumbar spine and review of the service and post-service evidence of record, the VA examiner opined that it was less likely than not that the Veteran's diagnosed bilateral knee strains; lumbar strain; right medial and lateral epicondylitis; and cervical degenerative disc disease were related to military service..  The VA examiner reasoned that although the Veteran had reported that his bilateral knee, low back, neck, and right knee disabilities began after an in-service parachute jump, that records contemporaneous to that accident revealed that he had received sutures only to his right below and had complained of right knee pain.  The Veteran, according to the VA examiner, did not seek treatment for any of the claimed conditions immediately after the accident.  Thus, according to the October 2011 VA examiner, the right elbow had healed without sequelae as there was no further documentation of elbow problems after the accident.  Regarding the in-service 2005 examination, the October 2011 VA examiner noted it was "normal."  The VA examiner noted that although the Veteran had complained of having had knee, neck and back pain at the October 2005 examination, that prior documentation and treatment history did not support chronicity.  

The Board notes that although the October 2010 medical opinion provided a rationale for his unfavorable opinion and cited to a lack of chronicity of complaints from the Veteran's 2003 in-service parachute accident until 2005, the VA examiner did not comment on the clinical findings referable to the knees and low back prior to the parachute accident in 2003 and did not address whether the disabilities were related to the Veteran's other duties due to his MOS as infantry.  Although the private provider did not provide a substantial rationale, a review of the medical records was noted.  Accordingly, the Board finds that the VA opinion is inadequate and that the private opinion is adequate and is assigned probative value.  

In this case, the Board finds the Veteran's report of having right knee and left knee problems, neck and low back pain since service to be credible as he noted such upon discharge from service and he has remained consistent in his assertions.  Therefore, the Board finds that with resolution of doubt in the Veteran's favor, service connection for low back, bilateral knee, right elbow and cervical spine disabilities is warranted.  38 C.F.R. § 3.102.

C.  Initial Rating Claim-Hepatitis C

The Veteran seeks an initial rating for hepatitis C in excess of 10 percent for the period from April 23, 2010 to September 9, 2016, and in excess of 60 percent therefrom.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

i) Period From April 23, 2010 to September 9, 2016 

For the period from April 23, 2010 to September 9, 2016, the Veteran was assigned a 10 percent rating under Diagnostic Code (DC) 7345, the Diagnostic Code used to evaluated chronic liver disease without cirrhosis (including hepatitis B, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  38 C.F.R. § 4.114, Diagnostic Code 7345 (2017).  

Thus, as DC 7345 specifically excludes the evaluation of hepatitis C, the Board finds that the RO erroneously rated the Veteran's hepatitis C under this DC for the period from April 23, 2010 to September 9, 2016 and that the proper DC is 7354,  which is the appropriate rating code evaluating hepatitis C. 

Pursuant to DC 7354, a 10 percent evaluation is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period warrants a 10 percent rating.  A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted where HCV manifests with for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100-percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

Note (2) provides that for purposes of evaluating conditions under diagnostic code 7354, and "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  The term "substantial weight loss" is defined as a loss of greater than 20 percent of baseline weight, sustained for three months or longer; and the term "minor weight loss" is defined as a weight loss of 10 to 20 percent of baseline weight, sustained for three months or longer.  See 38 C.F.R. § 4.112.

The schedular rating for hepatitic C under DC 7354 involves successive rating criteria; i.e., the criteria for a higher rating include those of a lesser rating, such that the higher rating is not warranted if the criteria for the lower rating are not met.  See Camacho v. Nicholson, 21 Vet. App. 360, 366-667 (2007) (explaining that where a DC establishes a successive rating criteria, a claimant must meet all of the requirements of a lower rating criteria before he can be eligible for a higher rating criteria).

The Board finds that the preponderance of the evidence of record is against an initial rating in excess of 10 percent for hepatitis C for the period from April 23, 2010 to September 9, 2016.  In an August 2011 statement, the Veteran reported nausea, daily fatigue, and right side pain.  In an April 2011 VA examination report, the Veteran's hepatitis C disability was manifested by daily fatigue and right upper quadrant pain, without malaise, arthralgia, anorexia, weight loss, or hepatomegaly.  There was only one incapacitating episode that had lasted three days.  Thus, the evidence of record did not demonstrate daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication, or incapacitating episodes of a total duration of at least two weeks, but less than four weeks.  Accordingly, an increase is not warranted for this time period.  

ii) Period from September 9, 2016

The Veteran seeks an initial rating in excess of 60 percent for his hepatitis C for the period from September 9, 2016.  By a January 2017 rating action, the RO granted service connecting for GERD and combined it with the Veteran's hepatitis C rating; an initial combined 60 percent disability rating was assigned under DC 7345, effective from September 9, 2016.  See 38 C.F.R. § 4.114, DC 7345.  The Board notes that the rating criteria for Diagnostic Codes 7345 and 7354, in relevant part, are the same. 

The Board finds that the preponderance of the evidence of record is against an initial rating in excess of 60 percent of hepatitis C for the period from September 9, 2016 to the present.  In an October 2016 statement, the Veteran reported regurgitation 2 to 3 hours after each meal, daily vomiting, and pain in the right shoulder and arm.  At the Board hearing, the Veteran testified that he had daily fatigue and weight loss.  The August 2016 VA examiner found that there was weight loss (185 to 162 pounds), daily fatigue, malaise, right upper quadrant pain, arthralgia, and, intermittent vomiting.  But the VA examiner specifically indicated that these symptoms were not "near-constant and debilitating," criteria that are necessary for an initial 100 percent rating under either DC 7345 or7354.  A December 2016 VA examination was conducted.  There was dysphagia, pyrosis, reflux, regurgitation, pain in the arm and shoulder, sleep disturbance, recurrent episodes of nausea that lasted 1 to 9 days and happened 4 times per year, and recurrent vomiting 4 or more times per year that lasted 1 to 9 days.  The examiner also found melena with moderate anemia.  But the Board finds that the evidence does not demonstrate near-constant debilitating symptoms.  

Thus, the Board finds that the preponderance of the evidence of record is against an initial rating in excess of 60 percent rating for GERD and hepatitis C for the period from September 9, 2016 to the present and the claim is denied. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a bilateral knee osteoarthritis and strain is granted. 

Service connection for a lumbar spine arthritis and strain is granted. 

Service connection for a right elbow medial and lateral epicondylitis is granted. 

Service connection for a cervical degenerative disc disease and stenosis is granted.

Entitlement to an initial disability rating in excess of 10 percent for hepatitis C for the period from April 23, 2010 to September 9, 2016 is denied. 

Entitlement to an initial disability rating in excess of 60 percent for hepatitis C for the period from September 9, 2016 is denied. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


